Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment in part, and dissent in part. I would affirm the decision of the Board of Tax Appeals in all respects. Only if there is not sufficient evidence in the record to support the board’s finding should we reverse the board’s decision. To do otherwise would be substituting our decision, as we are doing here, for that of the board. I find, at the very least, sufficient evidence in this record to support the conclusions of the board. It is not our province to be a *440“super board” and thereby render a different decision because we have interpreted the facts differently than has the board. While we have the ultimate authority, we should always remember that we are not final because we are infallible — we are only infallible because we are final.
Accordingly, I would affirm the decision of the Board of Tax Appeals.